DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 8/22/2022. Claims 1, 3-14, 16-25 are pending and have been examined. Claims 2, 15 are cancelled.
Response to Amendments and Arguments
2.	35 USC 101 rejection of Claim 25 (as a computer program or software per se) is withdrawn based on the amended claim.
Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach the amended independent claims. In response, the examiner respectfully disagrees.
Note that the amendments (as the underlined text shown below) are basically a repeat of the limitations already recited before. As such, they are rejected by the prior art already recited in the previous Office action:  
“obtaining audio information of an audio signal as received by at least some of the audience devices in a transmission session, obtaining audio information including obtaining an audio quality level of at least some of the audience devices by processing the received audio signal .. providing feedback of the one or more common factors to at least one audience device in the identified subset or to the source device, the feedback including information on the determined common factors that are affecting the audio quality at the identified subset of the audience devices ..”
Note that RANDIC teaches: [Abstract] “The received voice signals are interpreted by a speech recognition engine which identifies speech patterns in the received voice signals .. a voice path quality factor is generated <read on the corresponding audio quality level of the audio devices> .. The voice path quality factor is a relative indicator of the quality of transmission and processing of the voice path” and [Detailed, para 12] “Computers .. examine the data packets received for the existence of transmission errors” where “voice path quality factor” and “transmission errors” both read on “common factors that are affecting the audio quality at the audience devices ..”
Claim Rejections - 35 USC § 103
3.	Claims 1, 3-14, 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Randic (US 6275797; hereinafter RANDIC) in view of Chen, et al. (WO 2001035546A1; hereinafter CHEN).    
 As per claim 1, RANDIC (Title: Method and apparatus for measuring voice path quality by means of speech recognition) discloses “A computer-implemented method for audio quality feedback during live transmission from a source device that is received at multiple audience devices, the method carried out at a server (RANDIC, [Abstract], The voice signals are transmitted in digitized packet form from a sending computer to a receiving computer at the other end of the voice path .. a voice path quality factor is generated; [Summary, para 2], The voice path quality factor is particularly helpful for Internet Service Providers to test the voice path quality of distributed network <read on server included in the system>) and comprising:
obtaining audio information of an audio signal as received by at least some of the audience devices in a transmission session, obtaining audio information including obtaining an audio quality level of at least some of the audience devices by processing the received audio signal (RANDIC, [Abstract], The received voice signals are interpreted by a speech recognition engine which identifies speech patterns in the received voice signals .. a voice path quality factor is generated <read on audio quality level>); 
[ classifying one or more subsets of the audience devices by one or more common factors per subset ] (RANDIC, [Detailed, para 12], Computers .. examine the data packets received for the existence of transmission errors <read on common factors to be classified>);
analyzing the obtained audio information from the audience devices in conjunction with the classifications of the subsets of the audience devices to determine one or more common factors that affect received audio quality at an identified subset of the audience devices classified by the one or more common factors (RANDIC, [Abstract], The voice path quality factor is a relative indicator of the quality of transmission and processing of the voice path <read on common factors that affect the received voice quality>); and 
providing feedback of the one or more common factors to at least one audience device in the identified subset or to the source device, the feedback including information on the determined common factors that are affecting the audio quality at the identified subset of the audience devices (RANDIC, [Detailed, para 7], Voice path quality factor 27 is provided to output terminal 26 <read on a ready mechanism to provide common factors to any device in the system>; [Detailed, para 12], Computers .. examine the data packets received for the existence of transmission errors <where ‘Voice path quality factor’ and ‘transmission errors’ both read on common factors>).”
RANDIC does not expressly disclose “classifying one or more subsets of the audience devices by one or more common factors per subset  ..” However, the feature is taught by CHEN (Title: Method for monitoring transmission quality).
In the same field of endeavor, CHEN teaches: [Abstract] “In wireless communications, it is necessary to monitor the transmission quality of communications channels to maintain system performance and operation. The invention provides a way of measuring bit error rates in channels at the receiver ..” and [Description, para 2] “Transmission quality is measured in terms of Bit Error Rate (BER)” where BER reads on the common factor (associated with the audience devices) which can be classified such as high/low BER or random/burst BER.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of CHEN in the system (as taught by RANDIC) for providing a ready mechanism to classify each audience device based on the BER for its transmission channel.
As per claim 3 (dependent on claim 1), RANDIC in view of CHEN further discloses “wherein processing the received audio signal converts the audio signal using a voice-to-text conversion process and analyzes the resultant text to evaluate the audio quality level (RANDIC, [Summary, para 1], The digitized voice signals are evaluated by a speech recognition engine that identifies speech segments in the received voice pattern and produces a textual form of the recognized speech. The resulting text file is compared with a reference text file to generate a voice path quality factor).”
As per claim 4 (dependent on claim 3), RANDIC in view of CHEN further discloses “wherein analyzing the resultant text to evaluate the audio quality level determines a ratio of converted words to gaps in a sample period of the audio signal (RANDIC, [Summary, para 1], The digitized voice signals are evaluated by a speech recognition engine .. The resulting text file is compared with a reference text file to generate a voice path quality factor <read on a ready mechanism to determine converted words and gaps for a ratio or any other score>; [Abstract], The voice path quality factor is a relative indicator of the quality of transmission and processing of the voice path <which results in a converted word or a gap>).”  
As per claim 5 (dependent on claim 1), RANDIC in view of CHEN further discloses “obtaining audio signal parameter data from the audience devices and comparing the audio signal parameters of the audience devices to determine a subset of audience devices having a similar received audio signal (CHEN, [Description, para 2], Transmission quality is measured in terms of Bit Error Rate (BER) <read on received audio signal parameter data>).”
As per claim 6 (dependent on claim 1), RANDIC in view of CHEN further discloses “obtaining details of factors of each audience device and grouping a subset of audience devices with the same one or more factors (CHEN, [Description, para 2], Transmission quality is measured in terms of Bit Error Rate (BER) <read on factors associated with audience devices that can be grouped>).”
As per claim 7 (dependent on claim 1), RANDIC in view of CHEN further discloses “including analyzing the obtained audio information from the audience devices to determine if the audio information is below a threshold quality for all audience devices; and providing feedback to the source device that the overall audio quality being received is below a required quality (CHEN, [Description, para 2], Transmission quality is measured in terms of Bit Error Rate (BER) <read on to analyze audio information and to determine if its associated BER is below a threshold>; [Detailed, para 7], Voice path quality factor 27 is provided to output terminal 26 <read on a ready mechanism to provide any feedback data such as common factors to any device in the system>).”  
As per claim 8 (dependent on claim 1), RANDIC in view of CHEN further discloses “including detecting a source device of a transmitted audio signal in the transmission session and determining audience devices in the transmission session from which to obtain audio information (RANDIC, [Abstract], The voice signals are transmitted .. from a sending computer to a receiving computer at the other end of the voice path; [Summary, para 2], for Internet Service Providers to test the voice path quality of distributed network) 
As per claim 9 (dependent on claim 1), RANDIC in view of CHEN further discloses “determining a correlation between one or more common factors and an audio quality level of the identified subset (CHEN, [Description, para 2], Transmission quality is measured in terms of Bit Error Rate (BER) <read on correlation between transmitted audio quality and BER as the common factor>).”
As per claim 10 (dependent on claim 9), RANDIC in view of CHEN further discloses “wherein the audio quality level is one of a configured range of audio quality levels from poor quality to high quality levels (CHEN, [Description, para 2], Transmission quality is measured in terms of Bit Error Rate (BER) <read on different transmitted audio quality levels based on different channel BER in the transmission path>).”
As per claim 11 (dependent on claim 1), RANDIC in view of CHEN further discloses “wherein classifying the multiple audience devices by common factors includes classifying by one or more of the group of: a location, a P201904723US01Page 31 of 35communication channel, a transmission media, and a configuration or type of an audience device (CHEN, [Description, para 2], Transmission quality is measured in terms of Bit Error Rate (BER) <read on a communication channel>).”
Claim 12 (similar in scope to claims 1 and 9) is rejected under the same rationale as applied above for claims 1 and 9.
Claim 13 (similar in scope to claims 6, 9, 10) is rejected under the same rationale as applied above for claims 6, 9, 10.
Claims 14, 16, 17-19, 21-23 (similar in scope to claims 1, 3, 5-7, 8-10) are rejected under the same rationale as applied above for claims 1, 3, 5-7, 8-10. RANDIC also teaches: [Abstract] “from a sending computer to a receiving computer ..” which teaches processor and memory.
As per claim 20 (dependent on claim 14), RANDIC in view of CHEN further discloses “wherein the feedback component provides feedback of the one or more common factors dynamically during the live transmission (CHEN, [Summary, para 2], To monitor the unknown quality of channels .. generates proxy BERs by processing the known channel information in the same way the monitored channel is processed <read on dynamically monitored and measured>).”
Claim 24 (similar in scope to claims 1 and 9) is rejected under the same rationale as applied above for claims 1 and 9. RANDIC also teaches: [Abstract] “from a sending computer to a receiving computer ..” which teaches processor and memory.
Claim 25 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. RANDIC also teaches: [Abstract] “from a sending computer to a receiving computer ..” which teaches processor and memory. 
Conclusion
4.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		10/24/2022Primary Examiner, Art Unit 2659